PER CURIAM:
The United States appeals the district court’s remittance of Kareem Douglas’s restitution. The Government asserts that because the district court imposed the restitution order pursuant to the Mandatory Victim Restitution Act (MVRA), 18 U.S.C. § 3663A (2000), the court lacked the authority to remit the restitution order. Subsequent to the district court’s action in this case, this court held that “the terms of the MVRA clearly dictate that a district court cannot remit a mandatorily imposed restitution order.” United States v. Roper, 462 F.3d 336, 339 (4th Cir.2006). Because Douglas’s restitution was initially imposed pursuant to the MVRA, we reverse the district court’s order remitting the restitution and remand with instructions to reinstate the restitution order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

REVERSED AND REMANDED.